United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.K., Appellant
and
DEPARTMENT OF THE AIR FORCE,
WURTSMITH AIR FORCE BASE,
Port Austin, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1700
Issued: December 18, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 11, 2007 appellant filed a timely appeal from a May 21, 2007 merit decision of
the Office of Workers’ Compensation Programs denying his occupational disease claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
case.
ISSUE
The issue is whether appellant has established that he sustained asbestosis causally
related to factors of his federal employment.
FACTUAL HISTORY
On May 30, 2006 appellant, then a 74-year-old retired plant foreman, filed an
occupational disease claim alleging that he sustained asbestos poisoning of the lungs causally
related to factors of his federal employment. He first became aware of his condition when he
experienced difficulty breathing the previous winter. A lung specialist informed him that he had

asbestos in his lungs. Appellant described in detail his daily work with asbestos for 26 years
while working for the employing establishment.1 He retired from the employing establishment
on August 31, 1987. Appellant submitted witness statements from coworkers who confirmed
that he worked daily around asbestos during the course of his federal employment.
In a report dated March 6, 2006, Dr. Jose Marquina, a Board-certified internist, related
that he treated appellant for “shortness of breath and difficulty breathing after an upper
respiratory infection.” A computerized tomography (CT) scan revealed a large pleural plaque.
Dr. Marquina noted his history of asbestos exposure and related that “this could be a
consequence of his exposure.”
On February 19, 2007 the Office referred appellant to Dr. David W. Rosenbaum, a
Board-certified internist, for a second opinion examination. In a report dated March 5, 2007,
Dr. Rosenbaum discussed appellant’s history of exposure to asbestos at work and symptoms of
dyspnea beginning the previous year. He smoked cigarettes for 36 years until he stopped in
1987. Appellant also underwent a fusion of the back. Dr. Rosenbaum noted that an April 16,
2007 CT scan of the chest showed “calcification changes in the thoracic aorta” but no
“significant pleural plaques or interstitial lung disease.” Pulmonary function studies revealed
lung capacity of 59 percent of predicted without postbronchodilator improvement.
Dr. Rosenbaum diagnosed pneumonia by history, morbid obesity, chronic obstructive pulmonary
disease due to smoking, and a history of a spinal fusion, all of which he found contributed to
appellant’s decrease in pulmonary function. He further noted appellant’s long history of asbestos
exposure during the course of his federal employment and stated:
“[H]e was employed as a heating equipment mechanic and later a foreman, there
clearly was significant asbestos exposure during certain periods of time;
particularly, when the boilers need to be replaced. The CT [scan] of the chest …
demonstrates no significant interstitial lung disease or pleural plaques or fibrosis,
suggesting mild pulmonary asbestosis. He does have restrictive lung disease,
based on his recent pulmonary function studies, which asbestos could cause, but
this is probably also aggravated by his morbid obesity….”
Dr. Rosenbaum concluded:
“As stated above, I feel his symptoms of dyspnea on exertion and fatigue is
multifactorial related to all the factors mentioned above. Probably the most
important factor, which may have precipitated my examination, was his recent
episode of left-lower lobe pneumonia, which as I stated above, is not a workrelated problem.
“Based on his pulmonary function studies and history of exposure to asbestos, I
feel he does have mild pulmonary asbestosis, which probably accounts for 15
percent of his present pulmonary function. The remainder is related to his chronic

1

The employing establishment could not comment on appellant’s asbestos exposure due to lack of adequate
records.

2

obstructive pulmonary disease, morbid obesity, spinal fusion, left lower lobe
pneumonia and advanced age.”
By decision dated May 21, 2007, the Office denied appellant’s claim on the grounds that
the medical evidence was insufficient to establish that he sustained asbestosis due to the
established work factors. The Office determined that Dr. Rosenbaum did not definitely attribute
appellant’s abnormal pulmonary function study results to asbestosis. The Office also noted that
he interpreted a CT scan as revealing no pulmonary abnormalities.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was filed within the applicable time limitation; that an injury was sustained while in the
performance of duty as alleged; and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.3 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated on
a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed;5 (2) a
factual statement identifying employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition;6 and (3) medical evidence establishing the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.7
Proceedings under the Act are not adversarial in nature, nor is the Office a disinterested
arbiter.8 While the claimant has the responsibility to establish entitlement to compensation, the
Office shares responsibility in the development of the evidence. It has the obligation to see that

2

5 U.S.C. §§ 8101-8193.

3

Tracey P. Spillane, 54 ECAB 608 (2003); Elaine Pendleton, 40 ECAB 1143 (1989).

4

See Ellen L. Noble, 55 ECAB 530 (2004).

5

Michael R. Shaffer, 55 ECAB 386 (2004).

6

Marlon Vera, 54 ECAB 834 (2003); Roger Williams, 52 ECAB 468 (2001).

7

Beverly A. Spencer, 55 ECAB 501 (2004).

8

Vanessa Young, 55 ECAB 575 (2004).

3

justice is done.9 Accordingly, once the Office undertakes to develop the medical evidence
further, it has the responsibility to do so in the proper manner.10
ANALYSIS
Appellant attributed his lung condition to his exposure to asbestos during the course of
his federal employment. The Office accepted the occurrence of the claimed employment factors
but denied his claim after finding that the medical evidence did not establish that he sustained
asbestosis due to the accepted work exposure. In support of his claim, appellant submitted a
March 6, 2006 report from Dr. Marquina, who treated appellant for shortness of breath and
breathing problems following a respiratory infection. Dr. Marquina found that a pleural plaque
on a CT scan could be due to his asbestos exposure.
The Office referred appellant to Dr. Rosenbaum for a second opinion examination.
Dr. Rosenbaum noted appellant’s history of cigarette smoking and prior back fusion. He
interpreted a CT scan obtained on April 16, 2007 as showing calcification in the thoracic aorta
but no other significant abnormalities. A pulmonary function revealed that appellant had 59
percent of his predicted lung capacity without significant improvement after bronchodilator.
Dr. Rosenbaum diagnosed pneumonia by history, morbid obesity, chronic obstructive pulmonary
disease due to smoking, a history of a spinal fusion and restrictive lung disease possibly due to
asbestosis. He found that all of the diagnosed conditions contributed to appellant’s shortness of
breath and fatigue. Dr. Rosenbaum further opined, “Based on his pulmonary function studies
and history of exposure to asbestos, I feel he does have mild pulmonary asbestosis, which
probably accounts for 15 percent of his present pulmonary function. The remainder is related to
his chronic obstructive pulmonary disease, morbid obesity, spinal fusion, left lower lobe
pneumonia and advanced age.”
Proceedings under the Act are not adversarial in nature and the Office is not a
disinterested arbiter. While the claimant has the burden to establish entitlement to compensation,
the Office shares responsibility to see that justice is done.11 Once the Office undertakes to
develop the medical evidence further, it has the responsibility to do in a manner that will resolve
the relevant issues in the case.12 The Board finds that, although Dr. Rosenbaum’s report is
insufficiently rationalized to meet appellant’s burden of proof, it stands uncontroverted in the
record and raises an inference of causal relationship sufficient to require further development by
the Office. Accordingly, the Board finds that the case must be remanded to the Office. On
remand, the Office should request that Dr. Rosenbaum submit a supplemental, clarifying report
on the issue of whether appellant has asbestosis caused or aggravated by factors of his federal
employment. Following this and any other development deemed necessary, the Office shall
issue an appropriate decision.
9

Richard E. Simpson, 55 ECAB 490 (2004).

10

Melvin James, 55 ECAB 406 (2004).

11

Jimmy A. Hammons, 51 ECAB 219 (1999).

12

See Melvin James, supra note 10.

4

CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 21, 2007 is set aside and the case is remanded for further
proceedings consistent with this decision of the Board.
Issued: December 18, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

